Eish, J.
The motion for a new trial, as verified by the judge of the city court in which the case was originally tried, amounts to no more than a general complaint that the verdict was contrary to and not supported by the evidence. An examination of the brief of evidence shows that this complaint is not well founded, there being ample testimony to sustain the finding of the jury. The necessary conclusion is that the superior court did not err in overruling the certiorari, the petition for which assigned no error except the refusal of the city court to grant a new trial.

Judgment affirmed.


All the Justices concurring.